DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2019/0125194 A1.


Election/Restrictions
Applicant's election with traverse of Invention Group I (claim 1 – 9) in the reply filed on 10/18/2021 is acknowledged.  

Regarding the restriction requirement, applicant’s traversal submitted on p.1 – 2 states that “The Restriction Requirement is traversed as it will not reduce the workload of the U.S. Patent and Trademark Office or simplify prosecution of the application. As set forth in MPEP §803, there are two criteria for a proper restriction and/or election of species requirement between patentably distinct inventions: (1) the inventions must be independent or distinct as claimed; and (2) there must be a serious burden on the Examiner if restriction is not required. This portion of the MPEP requires that if the search and examination of an entire application can be made without serious burden, the Examiner must examine it on the merits, even though it includes claims to distinct or 
In the above submission, applicant merely states that there is no serious burden without providing any evidence or specific reasoning with respect to any particular invention groups as cited in the Requirement for Restriction/Election. On the other hand, the examination burden and reasons for restriction are explicitly recited in detail on p.3 – 6 of the Requirement for Restriction/Election mailed on 09/14/2021. Thus, applicant’s traversal has been fully considered but it is not persuasive.

The requirement is still deemed proper and is therefore made FINAL.
Claim 1 – 20 remain pending in the application;
Claim 10 – 20 are withdrawn from consideration.


Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 line 7, limitation “a plurality lesions” should read “a plurality of lesions”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding limitation “detecting electromagnetic waves” in claim 1 line 4, it is unclear the above electromagnetic waves for detecting are different EM waves or the same electromagnetic waves for irradiating the patient as introduced in line 5, or the same changed electromagnetic wave as introduced in line 6.
Thus, the above limitation renders claim indefinite. For the purpose of examination the EM waves in line 4 is interpreted as the changed EM wave as introduced in line 6.

smaller lesion curvature” in claim 1 line 9, limitations “the lesion having the smaller lesion curvature” in claim 2 lines 3 – 4, limitation “the lesion having the smaller lesion curvature” in claim 3 line 6, limitation “the lesion having the smaller lesion curvature” in claim 4 lines 2 – 3, and limitation “a lesion having a larger lesion curvature” in claim 4 line 4, it is unclear how the “smaller” or “larger” lesion is defined since there are plurality of lesions introduced in claim 1 line 7 and term “smaller” or “larger” is used to describe one object from the comparison of two objects. For example in a case when there are three lesions A, B and C with A having the smallest curvature and C having the largest curvature. Lesion B could be the one with “smaller” curvature compared to C, but could also be the one with “larger” curvature compared to A.
Thus, the above limitations render claims indefinite, for the purpose of examination, the above limitations are interpreted as lesion with any reasonable curvature.

Regarding limitations “each have lesions” in claim 3 line 4 and “determining the lesion” in claim 3 line 6, it is unclear the above lesions or lesion is newly introduced different lesion or the same plurality of lesions as introduced in claim 1.
Thus, the above limitations render claim indefinite. For the purpose of examination, the above limitations are interpreted as any reasonable lesion or lesions.

claim 7, it is unclear the above “diagnosis” is a newly introduced step or “the diagnosis” is referring to the “method of diagnosing” as recited in the preamble of claim 1.
In the case the above “diagnosis” is referring to a step of the claimed method, there is in sufficient antecedent basis for the limitation “the diagnosis” since there is no such step recited in parent claim 1.
In the case the above “diagnosis” is referring to the “method of diagnosing” as recited in the preamble of claim 1. It is unclear which individual step or all the steps as recited in the body of claim 1 are performed by AI.
Thus, the above limitation renders claim indefinite. For the purpose of examination, the above limitation is interpreted as any reasonable step of the method is performed by AI.

 Regarding limitation “performing the diagnosis by reinforcement-learning using a result of treatment” in claim 9, it is unclear the above “diagnosis” is a newly introduced step or “the diagnosis” is referring to the “method of diagnosing” as recited in the preamble of claim 1.
In the case the above “diagnosis” is referring to a step of the claimed method, there is insufficient antecedent basis for the limitation “the diagnosis” since there is no such step recited in parent claim 1.
In the case the above “diagnosis” is referring to the “method of diagnosing” as recited in the preamble of claim 1. It is unclear which individual step or all the steps as recited in the body of claim 1 are performed by reinforced-learning.


Therefore, claim 1 – 4, 7, 9 and all corresponding dependent claim 5, 6 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 – 4 and 6 – 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea and/or mental process without significantly more. 

Claim 1 recites limitations “A method for diagnosing lesions in a plurality of bifurcated lumens, the plurality of bifurcated lumens being connected to a biological lumen via a bifurcation from a main lumen, the method comprising” and “identifying a plurality lesions from the electromagnetic wave information; acquiring lesion curvature information on each of the plurality of lesions; and determining a lesion having a smaller lesion curvature to be treated first among the plurality of lesions based on the lesion curvature information.” The above limitations are mental processes which is directed to MPEP 2106.04. Identifying or diagnosis of lesions can be performed in human mind by visual observation without using any particular hardware. 
This judicial exception is not integrated into a practical application because no specific treatment step with specific hardware is positively recited in the method claim. The above limitations only require identifying some lesion and there is no other method step to impose any meaningful limits on practicing the mental processes.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the remaining limitation “detecting electromagnetic waves obtained through a patient by irradiating the patient with electromagnetic waves, and obtaining electromagnetic wave information on the patient based on a changed electromagnetic wave” is mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). The courts have found such data gathering limitations are not enough to qualify as “significant more” when recited in a claim with a judicial exception. See MPEP 2106.05. Further in this case, no specific hardware or apparatus is recited in such data gathering limitations.
Thus, claim 1 is not patent eligible.

Claim 2 recites limitations “wherein when there is one lesion present in each of the plurality of bifurcated lumens, the method comprising: determining the lesion to be treated first to be the lesion having the smaller lesion curvature based on the lesion MPEP 2106.04. Identifying or determining of lesions can be performed in human mind by visual observation without using any particular hardware. 
This judicial exception is not integrated into a practical application because no specific treatment step with specific hardware is positively recited in the method claim. Limitation “wherein when there is one lesion present in each of the plurality of bifurcated lumens” only describe one conditional object for the mental process. The above limitations only require identifying some lesion and there is no other method step to impose any meaningful limits on practicing the mental processes.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no other limitation recited in claim.
Thus, claim 2 is not patent eligible.

Claim 3 recites limitations “wherein in a case where the main lumen is an aorta, the bifurcation is an aortailiac bifurcation, and the plurality of bifurcated lumens are left and right lower limb arteries, and the left and right lower limb arteries each have lesions” and “determining the lesion having the smaller lesion curvature is to be treated first based on the lesion curvature information.” The above limitations are mental processes which is directed to a Judicial Exception. See MPEP 2106.04. Identifying or determining of lesions can be performed in human mind by visual observation without using any particular hardware. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the remaining limitation “obtaining the curvature information for each of the lesions” is mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). The courts have found such data gathering limitation is not enough to qualify as “significant more” when recited in a claim with a judicial exception. See MPEP 2106.05. Further in this case, no specific hardware or even a general purpose computer is recited in above data gathering limitations.
Thus, claim 3 is not patent eligible.

Claim 4 recites limitation “determining a lesion to be treated first to be the lesion having the smaller lesion curvature; and determining a lesion having a larger lesion curvature to be treated subsequently.” The above limitations are mental processes MPEP 2106.04. Identifying or determining of lesions can be performed in human mind by visual observation without using any particular hardware. 
This judicial exception is not integrated into a practical application because no specific treatment step with specific hardware is positively recited in the method claim. The above limitations only require identifying some lesion and there is no other method step to impose any meaningful limits on practicing the mental processes.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no other limitation recited in claim.
Thus, claim 4 is not patent eligible.

Claim 6 recites limitation “selecting the electromagnetic waves from one or more of X-rays, magnetic field lines, ultrasound waves, infrared rays, and visible light.” The above limitations are mental processes which is directed to a Judicial Exception. See MPEP 2106.04. Selecting can be performed in human mind since there is no limitation recited about the operation of specific devices.
This judicial exception is not integrated into a practical application because no specific device operation is positively recited in the method claim. The above limitation only requires a selection which does not recite any actual device affected by the selection. There is no other method step to impose any meaningful limits on practicing the mental processes.

Thus, claim 6 is not patent eligible.

Claim 7 recites limitation “performing the diagnosis by artificial intelligence.” The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the above limitation is merely implementing a mathematical principle on a general purpose computer (see Benson, 409 U.S.63). Artificial intelligence as recited in claim 7 such as deep machine learning is a mathematical algorithm or mathematical concept which is also an abstract idea without any further limiting details. Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984. See MPEP 2106.05.
Thus, claim 7 is not patent eligible.

Claim 8 recites limitation “wherein based on the lesion curvature information, the method comprising: determining the lesion to be treated first among the plurality of Benson, 409 U.S.63). Deep learning as recited in claim 8 is a mathematical algorithm or mathematical concept which is also an abstract idea without any further limiting details. Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984. See MPEP 2106.05.
Thus, claim 8 is not patent eligible.

Claim 9 recites limitation “performing the diagnosis by reinforcement-learning using a result of treatment.” The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the above limitation is merely implementing a mathematical principle on a general purpose computer (see Benson, 409 U.S.63). reinforcement-learning as recited in claim 9 is a mathematical algorithm or mathematical concept which is also an abstract idea without any further limiting details. Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: ii. Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984. See MPEP 2106.05.
Thus, claim 9 is not patent eligible.

Therefore, claim 1 – 4 and 6 – 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea and/or mental process without significantly more.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2, 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2016/0157802 A1; published on 06/09/2016) (hereinafter "Anderson") in view of Sauer et al. (US 2016/0022371 A1; published on 01/28/2016) (hereinafter "Sauer").

Regarding claim 1, Anderson teaches a method for diagnosing lesions in a plurality of bifurcated lumens ("Instrument 130 is configured to obtain diagnostic information about the vessel 100." [0034] "Referring now to FIG. 7, shown therein is a plurality of bifurcation lesions that may be detected and classified using imaging data, such as may be provided by IVUS inspection." [0066]), the plurality of bifurcated lumens being connected to a biological lumen via a bifurcation from a main lumen ("The 
detecting electromagnetic waves obtained through a patient by irradiating the patient with electromagnetic waves ("The diagnostic information includes one or more of pressure, flow {velocity}, images {including images obtained using ultrasound {e.g., IVUS}, OCT, thermal, and/or other imaging techniques} …" [0034]; for example, when IVUS is used, irradiation of ultrasound wave to patient tissue is inherent step in the IVUS imaging), and obtaining electromagnetic wave information on the patient based on a changed electromagnetic wave ("The diagnostic information includes one or more of pressure, flow {velocity}, images {including images obtained using ultrasound {e.g., IVUS}, OCT, thermal, and/or other imaging techniques} …" [0034]; for example, when IVUS is used, acquiring echo which is changed due to tissue reflection is inherent step in the IVUS imaging);
identifying a plurality lesions from the electromagnetic wave information ("The image-based physiology measurements may include a dominance classification, a degree of occlusion of a lesion, which may be expressed as a percent diameter stenosis, a classification of a lesion, a degree of bending of a vessel of the vessel system, a length of a lesion, and/or a degree of calcification of a lesion." [0051]; "... identifying one or more lesions within the vessel system ..." [0090]);
acquiring lesion curvature information on each of the plurality of lesions ("… and extracting physiology information. The physiology information may include … a classification of the lesion, a degree of bending of a vessel of the vessel system, a length of the lesion ..." [0090]; see Fig.7, since the lesions are aligning with vessel, the 
Although Anderson fails to explicitly teach the step of determining a lesion having a smaller lesion curvature to be treated first among the plurality of lesions based on the lesion curvature information, Anderson teaches an assessment of treatment priority based on the curvature of the lesion ("The determining whether to perform the first surgical procedure or the second surgical procedure may include steps or operations of interpreting the image data of the vessel system, identifying one or more lesions within the vessel system, and extracting physiology information. The physiology information may include ... a classification of the lesion, a degree of bending of a vessel of the vessel system, a length of the lesion ..." [0090]; see Fig.7, since the lesions are aligning with vessel, the bending degree of related vessel is the curvature of corresponding lesion located on that position).
In addition, in the same field of endeavor, Sauer teaches a method of ranking treatment options ("At step 112, the treatment options are automatically ranked based on the predicted hemodynamic metrics calculated for each treatment option." [0035]). Further, Sauer teaches the underlying reason for such treatment options ranking ("For example, the treatment options can be ranked in order of maximal blood flow restoration {as measured by the FFR values of the lesions}, with options with a smaller number of stents ranked ahead of options with a greater number of stents if the options with the smaller number of stents result in predicted FFR values greater than the threshold for all of the lesions ... The ranking of the treatment options can also consider the difficulty or ease of implementation." [0035]). “[I]n considering the disclosure of a reference, it is In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). See MPEP 2144. In this case, the smaller the curvature is, the straighter the vessel will be after the treatment which will result in more blood flow according to the knowledge in fluid dynamics. Thus, treat lesion with small curvature will yield more restored blood flow and will be ranked first in treatment. In the meanwhile, the straight vessel is easier for treatment implementation and therefore will be ranked first in treatment too.
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the lesion assessment for treatment as taught by Anderson with the teaching of treatment options ranking as taught by Sauer. Doing so would make it possible to provide a method that if "a lesser number of stents can be deployed to restore sufficient blood flow, this can save money and reduce the risk associated with additional unnecessary stents. Some lesions may be difficult or even impossible to stent" (see Sauer; [0035]).

Regarding claim 2, Anderson in view of Sauer teaches all claim limitations, as applied in claim 1, and Anderson further teaches wherein when there is one lesion present in each of the plurality of bifurcated lumens ("The bifurcation 750 includes a stenosis 756 adjacent to the branching and including a portion before the branching in the main vessel 702 and a portion after the branching in the side vessel 704. The bifurcation 760 depicts a stenosis 766 having portions proximate the branching and after the branching in both the main vessel 702 and the side vessel 704." [0066]).

In addition, in the same field of endeavor, Sauer teaches a method of ranking treatment options ("At step 112, the treatment options are automatically ranked based on the predicted hemodynamic metrics calculated for each treatment option." [0035]). Further, Sauer teaches the underlying reason for such treatment options ranking ("For example, the treatment options can be ranked in order of maximal blood flow restoration {as measured by the FFR values of the lesions}, with options with a smaller number of stents ranked ahead of options with a greater number of stents if the options with the smaller number of stents result in predicted FFR values greater than the threshold for all of the lesions ... The ranking of the treatment options can also consider the difficulty or ease of implementation." [0035]). “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). See MPEP 2144. In this case, the smaller the curvature is, the straighter the vessel will be after the treatment which will result in more blood flow according to the knowledge in fluid dynamics. Thus, treat lesion with small curvature will yield more restored blood flow and will be ranked first in treatment. In the meanwhile, the straight vessel is easier for treatment implementation and therefore will be ranked first in treatment too.
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the lesion assessment for treatment as taught by Anderson with the teaching of treatment options ranking as taught by Sauer. Doing so would make it possible to provide a method that if "a lesser number of stents can be deployed to restore sufficient blood flow, this can save money and reduce the risk associated with additional unnecessary stents. Some lesions may be difficult or even impossible to stent" (see Sauer; [0035]).

Regarding claim 4, Anderson in view of Sauer teaches all claim limitations, as applied in claim 1, and although Anderson fails to explicitly teach the step of determining a lesion to be treated first to be the lesion having the smaller lesion curvature, and determining a lesion having a larger lesion curvature to be treated subsequently, Anderson teaches an assessment of treatment priority based on the curvature of the lesion ("The determining whether to perform the first surgical procedure or the second surgical procedure may include steps or operations of interpreting the image data of the vessel system, identifying one or more lesions within the vessel system, and extracting physiology information. The physiology information may include 
In addition, in the same field of endeavor, Sauer teaches a method of ranking treatment options ("At step 112, the treatment options are automatically ranked based on the predicted hemodynamic metrics calculated for each treatment option." [0035]). Furhter, Sauer teaches the underlying reason for such treatment options ranking ("For example, the treatment options can be ranked in order of maximal blood flow restoration {as measured by the FFR values of the lesions}, with options with a smaller number of stents ranked ahead of options with a greater number of stents if the options with the smaller number of stents result in predicted FFR values greater than the threshold for all of the lesions ... The ranking of the treatment options can also consider the difficulty or ease of implementation." [0035]). “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). See MPEP 2144. In this case, the smaller the curvature is, the straighter the vessel will be after the treatment which will result in more blood flow according to the knowledge in fluid dynamics. Thus, treating lesion with smaller curvature will yield more restored blood flow and will be ranked first in treatment. Treating lesion with lager curvature will be ranked next to it. In the meanwhile, the straight vessel is easier for treatment implementation and therefore will be ranked first in treatment too.


Regarding claim 6, Anderson in view of Sauer teaches all claim limitations, as applied in claim 1, and Anderson further teaches selecting the electromagnetic waves from one or more of X-rays, magnetic field lines, and ultrasound waves ("For example, the medical image data can include, computed tomography {CT}, Dyna CT, magnetic resonance {MR}, Angiography, Ultrasound … and any other type of medical imaging modality." [0016]).

Regarding claim 7, Anderson in view of Sauer teaches all claim limitations, as applied in claim 1, and Anderson further teaches performing the diagnosis by artificial intelligence (see 112b rejection; "… the predicted FFR values for each treatment option can be computed … and then computed FFR values based on the adjusted patient-specific measurements using a machine learning based technique." [0034]).


Claim 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Sauer, as applied in claim 1, and further in view of Ueda et al. (US 2014/0358123 A1; published on 12/04/2014) (hereinafter "Ueda").

Regarding claim 3, Anderson in view of Sauer teaches all claim limitations, as applied in claim 1, and Anderson further teaches obtaining the curvature information for each of the lesions ("… and extracting physiology information. The physiology information may include … a classification of the lesion, a degree of bending of a vessel of the vessel system, a length of the lesion ..." [0090]; see Fig.7, since the lesions are aligning with vessel, the bending degree of related vessel is the curvature of corresponding lesion located on that position).
Although Anderson fails to explicitly teach the step of determining the lesion having the smaller lesion curvature is to be treated first based on the lesion curvature information, Anderson teaches an assessment of treatment priority based on the curvature of the lesion ("The determining whether to perform the first surgical procedure or the second surgical procedure may include steps or operations of interpreting the image data of the vessel system, identifying one or more lesions within the vessel system, and extracting physiology information. The physiology information may include ... a classification of the lesion, a degree of bending of a vessel of the vessel system, a length of the lesion ..." [0090]; see Fig.7, since the lesions are aligning with vessel, the bending degree of related vessel is the curvature of corresponding lesion located on that position).
In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). See MPEP 2144. In this case, the smaller the curvature is, the straighter the vessel will be after the treatment which will result in more blood flow according to the knowledge in fluid dynamics. Thus, treat lesion with small curvature will yield more restored blood flow and will be ranked first in treatment. In the meanwhile, the straight vessel is easier for treatment implementation and therefore will be ranked first in treatment too.
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the lesion assessment for treatment as taught by Anderson with the teaching of treatment options ranking as taught by Sauer. Doing so would make it possible to provide a method that if "a lesser number of stents can be deployed to restore sufficient blood flow, this can save money and reduce the 
Anderson in view of Sauer fails to explicitly teach wherein in a case where the main lumen is an aorta, the bifurcation is an aortailiac bifurcation, and the plurality of bifurcated lumens are left and right lower limb arteries, and the left and right lower limb arteries each have lesions.
However, in the same field of endeavor, Ueda teaches wherein in a case where the main lumen is an aorta ("… the abdominal aorta 212 …" [0157]; see Fig.9A and 9B), the bifurcation is an aortailiac bifurcation ("… to the connection position Z between the right common iliac artery 228 and the left common iliac artery 214." [0157]; see Fig.9A and 9B), and the plurality of bifurcated lumens are left and right lower limb arteries ("… in the left femoral artery 218 …" [0157]; "… of the right femoral artery 230 of the right leg 104 a." [0158]; see Fig.9A and 9B), and the left and right lower limb arteries each have lesions ("… for treating the left stenosed portion X2 …" [0156]; "… for treating the right stenosed portion X1 of the right leg 104 a …" [0159]; see Fig.9A and 9B).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to apply the lesion diagnosis for treatment as taught by Anderson in the further treatment situation as taught by Ueda. Doing so would make it possible that "plural treatment targets present in different sites can be treated by a single treatment" (see Ueda; [0161]).

Regarding claim 5, Anderson in view of Sauer and Ueda teaches all claim limitations, as applied in claim 3, and Ueda further teaches wherein the treatment is a 
inserting the catheter from a radial artery of an arm ("In the treatment method, an intervention device 10 is introduced from the blood vessel 102 of an arm 106 {upper limb} …" [0088]; see Fig.1).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to apply the lesion diagnosis for treatment as taught by Anderson in the further treatment situation as taught by Ueda. Doing so would make it possible that "plural treatment targets present in different sites can be treated by a single treatment" (see Ueda; [0161]).


Claim 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Sauer, as applied in claim 1, and further in view of Sharma et al. (US 2015/0112182 A1; published on 04/23/2015) (hereinafter "Sharma").

Regarding claim 8, Anderson in view of Sauer teaches all claim limitations, as applied in claim 1, and Anderson further teaches wherein based on the lesion curvature information the method comprising: determining the lesion to be treated first among the plurality of lesions ("The determining whether to perform the first surgical procedure or the second surgical procedure may include steps or operations of interpreting the image 
Further, Sauer teaches determining the lesion to be treated first among the plurality of lesions ("At step 112, the treatment options are automatically ranked based on the predicted hemodynamic metrics calculated for each treatment option." [0035]) by deep learning ("… the predicted FFR values for each treatment option can be computed … and then computed FFR values based on the adjusted patient-specific measurements using a machine learning based technique. Details of such machine learning based techniques for calculating FFR are described in U.S. Published Patent Application 2015/0112182, entitled 'Method and System for Machine Learning Based Assessment of Fractional Flow Reserve', which is incorporated herein by reference in its entirety." [0034]; see also later citation to Sharma).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the lesion assessment for treatment as taught by Anderson with the teaching of treatment options ranking as taught by Sauer. Doing so would make it possible to provide a method that if "a lesser number of stents can be deployed to restore sufficient blood flow, this can save money and reduce the risk associated with additional unnecessary stents. Some lesions may be difficult or even impossible to stent" (see Sauer; [0035]).

It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the lesion assessment for treatment as taught by Anderson with the machine learning method as taught by Sharma. Doing so would make it possible that "the problem of calculating FFR (or other hemodynamic quantities of interest can be solved in two phases" (see Sharma; [0081]).

Regarding claim 9, Anderson in view of Sauer teaches all claim limitations, as applied in claim 1, and Sauer further teaches performing the diagnosis by reinforcement-learning using a result of treatment (see 112b rejection; "… the predicted FFR values for each treatment option can be computed … and then computed FFR values based on the adjusted patient-specific measurements using a machine learning based technique. Details of such machine learning based techniques for calculating FFR are described in U.S. Published Patent Application 2015/0112182, entitled 'Method and System for Machine Learning Based Assessment of Fractional Flow Reserve', which is incorporated herein by reference in its entirety." [0034]; see also later citation to Sharma).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the lesion assessment for treatment as taught by Anderson with the teaching of treatment options ranking as taught by Sauer. 
In addition, Sharma teaches the machine learning method as taught by Sauer is reinforcement-learning using a result of treatment ("… the deep neural network regressor for determining the FFR value of a stenosis can be trained as follows … Collect a large set of trained image patches from medical images {e.g., Cardiac CT images} of various patients {e.g., 200+} with identified stenosis image patches and corresponding FFR values." [0098], here the corresponding FFR is the result of treatment according to definition).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the lesion assessment for treatment as taught by Anderson with the machine learning method as taught by Sharma. Doing so would make it possible that "the problem of calculating FFR or other hemodynamic quantities of interest can be solved in two phases" (see Sharma; [0081]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793